Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	This communication is responsive to the amendment filed on 03/04/2020. Claims 1-20 are allowed.

Information Disclosure Statement
2.	The information disclosure statement (IDS) filed on 03/04/2020 complies with the provisions of M.P.E.P. 609. The examiner has considered it.

Reasons for Allowance
3.	The claimed invention in view of the instant specification discloses a method, a system and a program product for optimizing allocation of access control identifiers to a container. The detailed implementation indicates: (1) A computer-implemented method comprising: determining a largest value for a particular type of access control identifier (ACID) associated with a container image by analyzing content of the container image, the container image being for deploying a container; (2) Determining an amount of the particular type of ACID to allocate to the container based on the largest value; and (3) Allocating the amount of the particular type of ACID to the container.




Pertinent Art
4.	Graber, S, “Custom User Mapping in LXD Containers”, Canonical Ltd, June 15, 2017,
https://ubuntu.com/blog/custom-user-mappings-in-lxd-containers
discloses increasing the size of the default map that has made of 65,536 UIDs/GIDs .

	
 5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance.".

	Conclusion	

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to [Hung D. Le], whose telephone number is [571-270-1404].  The examiner can normally be communicated on [Monday to Friday: 9:00 A.M. to 5:00 P.M.]. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on [571-272-4080].  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 


~TBD~


Hung Le
01/14/2022

/HUNG D LE/Primary Examiner, Art Unit 2161